Citation Nr: 0924440	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  06-06 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bipolar disorder.  

2. Entitlement to service connection for a left knee 
disability, ligament tear.   


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Horrigan 




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1976 to August 1979.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in November 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In March 2009, the Veteran failed to appeal for a scheduled 
hearing before the Board. 


FINDINGS OF FACT

1. Bipolar disorder has not been shown since service or 
currently. 

2. A left knee disability, a ligament tear, was not 
affirmatively shown to have been present in service; and a 
left knee disability, a ligament tear, first diagnosed after 
service, is unrelated to an injury or disease or event of 
service origin.  


CONCLUSIONS OF LAW

1. Bipolar disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2008).

2. A left knee disability, ligament tear, was not incurred in 
or aggravated by service. 38 U.S.C.A. §§ 1131, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2008).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letters, 
dated in June 2005 and in September 2005.  The notice 
included the type of evidence needed to substantiate the 
claims of service connection, that is, evidence of an injury, 
disease, or event causing an injury or disease during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service.  

The Veteran was notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim).

To the extent the notice did not timely included the 
provisions for the effective date of a claim and for the 
degree of disability assignable, as the claims are denied no 
effective date or disability rating can be assigned as a 
matter of law.  As the timing error did not affect the 
essential fairness of the adjudication of the claims on the 
merits, the limited timing error was harmless.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records and 
private medical records.  

As the medical evidence does not suggest a nexus between 
bipolar disorder or a left knee disability and service and in 
the absence of credible evidence of continuity of 
symptomatology, there is possible association with service.  
For these reasons, a VA medical examination or medical 
opinion is not necessary to decide the claims.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 



As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



Factual Background

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of a psychiatric disorder or 
a left knee abnormality.  The records do show that in June 
1979 the Veteran complained of headaches and that his hands 
shook.  Possible nerves were noted.  The Veteran admitted to 
personal problems.  On separation examination that same 
month, the psychiatric evaluation was normal as was the 
evaluation of the lower extremities. 

After service, VA records from 1996 to 2005 contain no 
finding, history, treatment, or diagnosis of bipolar 
disorder.  

VA and private medical records show that in June 2005 
sustained an injury to his left knee when he was struck by a 
car.  An MRI revealed a ligament tear. 

Analysis

The RO has previously denied service connection for 
schizophrenia, and the Veteran would have to submit new and 
material evidence to reopen the previously denied claim of 
service connection for schizophrenia.  Clemons v. Shinseki, 
23 Vet. App. 1 (2009). 

Bipolar Disorder 

On the basis of the service treatment records, bipolar 
disorder was not affirmatively shown during service, and 
service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 
3.303(a) is not established.

Although the Veteran is competent to describe symptoms of 
psychiatric disorder, a psychiatric disorder is not a 
condition under case law that has been found to be capable of 
lay observation.



Therefore the determination as to the presence of psychiatric 
disorder is medical in nature, that is, not capable of lay 
observation, and competent medical evidence is needed to 
substantiate the claim. See Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.159.  As a lay person the Veteran is 
not competent to diagnosis bipolar disorder. 

And there is no competent medical evidence of a diagnosis of 
bipolar disorder since service or currently.  In the absence 
of satisfactory proof that the Veteran has bipolar disorder, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

As the Board may consider only competent, independent medical 
evidence to support its finding on a question of a medical 
diagnosis, which is not capable of lay observation, and as 
there is no favorable medical evidence of a diagnosis of 
bipolar disorder, the preponderance of the evidence is 
against the claim, and the reasonable-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b). 



Left Knee Disability

On the basis of the service treatment records, a left knee 
disability, a ligament tear, was not affirmatively shown to 
have been present during service and service connection under 
38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) is not 
established. 

Also there is no competent evidence either contemporaneous 
with or after service that a left knee disability, a ligament 
tear, was noted, that is, observed during service, and the 
principles of service connection, pertaining to chronicity 
and continuity of symptomatology under 38 C.F.R. § 3.303(b), 
do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

As for service connection based on the initial diagnosis of a 
left knee disability, a ligament tear, after service under 38 
C.F.R. § 3.303(d), a ligament tear is not a condition under 
case law where lay observation has been found to be competent 
to establish a diagnosis or the presence of the disability, 
therefore the determination as to the diagnosis or presence 
of the disability is medical in nature, that is, not capable 
of lay observation.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Although a layperson is competent to identify a simple 
medical condition, such as a broken leg, Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the 
diagnosis of a ligament tear was based on a diagnostic MRI, 
and a ligament tear is not a simple medical condition like a 
broken leg because the diagnosis required an interpretation 
of a MRI, which a lay person is not qualified to do. 



Where as here, the determinative questions involve a medical 
diagnosis, not capable of lay observation, and medical 
causation, that is, medical evidence of an association or 
link between a left knee disability, a ligament tear, first 
shown after service, and an injury, disease, or event in 
service, where a lay assertion on medical causation is not 
competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), competent medical evidence is required to 
substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion. 
38 C.F.R. § 3.159.  And there is no competent medical 
evidence of medical causation, that is, medical evidence of 
an association or link between a left knee disability, first 
shown after service, and an injury, disease, or event in 
service.  

And in the absence of medical evidence suggesting a nexus 
between a left knee disability and an injury, disease, or 
event in service, and in the absence of credible evidence of 
continuity of symptomatology, there is no possible 
association with service, and VA is not required to provide a 
medical examination or obtain a medical opinion under the 
duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

To the extent the Veteran otherwise relates his left knee 
disability to service, where, as here, there is a question of 
medical causation, as explained above, competent medical 
evidence is required to substantiate the claim.

As lay person, Veteran is not qualified through education, 
training, or experience to express an opinion of medical 
causation, that is, an association or link between a left 
knee disability and an injury, disease, or event in service.  
For this reason, the Board rejects the Veteran's statements 
as favorable competent evidence to support the claim.



As the Board may consider only independent, competent medical 
evidence to support its findings as to a medical diagnosis, 
not capable of lay observation, or as to medical causation, 
where a lay assertion of medical causation is not competent 
medical evidence, and as there is no favorable competent 
medical evidence that heart disease, first diagnosed after 
service, was present during service or is otherwise related 
to an injury or disease or event of service origin, the 
preponderance of the evidence is against the claim, and the 
reasonable-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for bipolar disorder is denied. 

Service connection for a left knee disability, a ligament 
tear, is denied.  



____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


